DETAILED ACTION
The following is a Final Office Action in response to communications filed January 31, 2022.  Claims 61, 68, and 75 are amended; and claims 307–308 are newly added.  Currently, claims 61–80 and 303–308 are pending.

Response to Amendment/Argument
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection asserted below.

Claim Objections
Claim 308 is objected to because of the following informalities:  
Claim 308 recites “a common view of information based on user role and table type”.  However, claim 307, from which claim 308 depends, previously recites “a type of table”.  In view of claim 307, Examiner recommends amending claim 308 to recite “a common view of information based on user role and the type of table .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 61–63, 66–70, 73–76, 79, 80, and 303–306 are rejected under 35 U.S.C. 103 as being unpatentable over Blass et al. (U.S. 2020/0327244) in view of Pittenger (U.S. 2010/0262625).
Claims 61, 68, and 75:  Blass discloses a security system for regulating permission access in tablature, the system comprising: 
at least one processor (See paragraph 2) configured to: 
maintain a table having a plurality of rows and columns configured to receive at least one of a plurality of datatypes (See Abstract and paragraph 23, wherein tables, rows, and columns are disclosed; and see paragraph 99, wherein data types are disclosed in regards to rows, tables, or columns of data); 
receive a first customized access permission that regulates access to at least one of the plurality of datatypes in a particular column (See paragraph 93, wherein access restrictions are disclosed with respect to columns; and see paragraph 99, wherein data type permissions are disclosed in regards to rows, tables, or columns of data), wherein the first customized access permission regulates datatype access based on a user condition (See paragraphs 98–99, wherein column access restrictions are based on user location); 
store the first customized access permission in at least one repository associated with the table (See FIG. 1);
receive a second customized access permission that regulates access to cell data in a particular row (See paragraph 93, wherein access restrictions are disclosed with respect to rows and cells), wherein the second customized access permission 
store the second customized access permission in the at least one repository associated with the table (See FIG. 1); and
based on at least the first customized access permission or the second customized access permission, regulate an ability to access information in a particular cell of the table when the particular cell is in at least one of the particular column or the particular row (See paragraph 93, wherein access restrictions are disclosed with respect to selected rows and/or columns and specific cells of a given table).  Although Blass generally discloses a user interface (See paragraph 33), Blass does not expressly disclose the remaining claim elements.
Pittenger discloses a customized access permission [that] regulates access based on user role (See paragraphs 29–30, wherein access permissions are disclosed with respect to groups and roles).
a function to output a signal to display the table with the particular cell regulated (See paragraphs 31 and 33, wherein table views are disclosed).
Blass discloses a system directed to restricting access to a database.  Similarly, Pittenger discloses a system directed to fine-granularity access control.  Each reference discloses a system directed to controlling access to database tables.  The techniques of utilizing roles and outputting a display signal are applicable to the system of Blass as they each share characteristics and capabilities; namely, they are directed to database access control.

With respect to claim 68, Blass further discloses a computer-readable medium embodiment (See paragraph 4).
Claims 62 and 69:  Blass discloses the system of claim 61, wherein regulating the ability to access information in the particular cell includes restricting an ability to view data in the particular cell (See paragraph 52, wherein read restrictions are disclosed).  Blass does not expressly disclose the remaining claim elements.
Pittenger discloses wherein the output signal omits data from the particular cell (See paragraphs 20 and 27, wherein permissible data is filtered for viewing; see also paragraphs 31 and 33 as cited above).
One of ordinary skill in the art would have recognized that applying the known technique of Pittenger would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 61.
Claims 63, 70, and 76:  Blass discloses the system of claim 61, wherein regulating the ability to access the particular cell includes restricting an ability to alter the particular cell (See paragraph 52, wherein write restrictions are disclosed).
Claims 66, 73, and 79:  Blass discloses the system of claim 61, wherein the at least one processor is further configured to output a signal to cause a plurality of differing selectable permissions settings to be presented (See paragraph 40, wherein user-defined restrictions are disclosed with respect to individual addresses or ranges of addresses; see also paragraph 33, wherein an interface is implicitly utilized to define restrictions).  Blass does not expressly disclose the remaining elements.
Pittenger discloses an output a signal to cause information to be presented in a common view (See paragraphs 6 and 20, wherein a view interface is disclosed; see also paragraph 30, wherein an administrative user interface is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Pittenger would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 61.
Claims 67, 74, and 80:  Blass discloses the system of claim 66, wherein the at least one processor is further configured to receive and implement selected permission settings (See paragraphs 40–41, wherein user-defined restrictions are implemented).
Claim 303:  Although Blass discloses restricting an ability to view data in a particular cell (see citations above), Blass does not expressly disclose the remaining elements of claim 303.
Pittenger discloses wherein when the first customized access permission restricts viewing of the particular column, regulating the ability to access information is 
One of ordinary skill in the art would have recognized that applying the known technique of Pittenger would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 61.
Claim 304:  Blass does not expressly disclose the elements of claim 304.
Pittenger discloses wherein regulating the ability to access information includes performing a look up for an authorized user account associated with the first customized access permission (See paragraphs 29–30, wherein UserID keys are utilized in conjunction with group and role column restrictions).
One of ordinary skill in the art would have recognized that applying the known technique of Pittenger would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 61.
Claim 305:  Blass does not expressly disclose the elements of claim 305.
Pittenger discloses wherein regulating the ability to access information further includes performing a look up for an authorized user account associated with the second customized access permission (See paragraphs 29–30, wherein UserID keys are utilized in conjunction with group and role row restrictions).
One of ordinary skill in the art would have recognized that applying the known technique of Pittenger would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 61.
Claim 306:  Although Blass discloses access permissions associated with particular types of data (See citations above), Blass does not expressly disclose the elements of claim 306.
Pittenger discloses wherein each column is configured to include cells of a single datatype, each column being associated with a respective datatype based on a user selection (See FIG. 9 and paragraph 29, wherein each column is associated with a name and data type, and wherein each column is implicitly user-defined).
One of ordinary skill in the art would have recognized that applying the known technique of Pittenger would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 61.

Claims 64, 71, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Blass et al. (U.S. 2020/0327244) in view of Pittenger (U.S. 2010/0262625), and in further view of Chen et al. (U.S. 2003/0200215).
Claims 64, 71, and 77:  As detailed above, Blass and Pittenger disclose the elements of claim 61.  Although Blass discloses regulating the ability to access a particular cell with respect to a plurality of tables (See citations above), Blass and Pittenger do not, however, expressly disclose the remaining elements of claim 64.
Chen discloses restricting an ability to link the particular cell to another table (See paragraphs 3 and 79–81, wherein item-linking privileges are disclosed).
As disclosed above, Blass discloses a system directed to restricting access to a database, and Pittenger discloses a system directed to fine-granularity access control.  Chen discloses a system directed to managing privileges with respect to a database.  
One of ordinary skill in the art would have recognized that applying the known technique of Chen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Chen to the teachings of Blass and Pittenger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate database access control into similar systems.  Further, applying cell-linking restrictions to Blass and Pittenger would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Claims 65, 72, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Blass et al. (U.S. 2020/0327244) in view of Pittenger (U.S. 2010/0262625), and in further view of Chen et al. (U.S. 2003/0200215) and DUNNE (U.S. 2018/0173715).
Claims 65, 72, and 78:  As detailed above, Blass and Pittenger disclose the elements of claim 61.  Although Blass discloses regulating the ability to access a particular cell with respect to a plurality of tables (See citations above), Blass and Pittenger do not, however, expressly disclose the remaining elements of claim 65.

One of ordinary skill in the art would have recognized that applying the known technique of Chen would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 64).  Blass, Pittenger, and Chen do not expressly disclose the remaining claim elements.
Dunne discloses functionality to link the particular cell to a third-party application (See Abstract and paragraphs 7 and 67, wherein third-party applications are integrated with an organization’s CMS, and wherein CMS modules include database tables; see also paragraph 93).
As disclosed above, Blass discloses a system directed to restricting access to a database, Pittenger discloses a system directed to fine-granularity access control, and Chen discloses a system directed to managing privileges with respect to a database.  Dunne discloses a system directed to managing content with respect to access rights.  Each reference discloses a system directed to controlling access to database tables.  The technique of linking third-party applications is applicable to the systems of Blass, Pittenger, and Chen as they each share characteristics and capabilities; namely, they are directed to database access control.
One of ordinary skill in the art would have recognized that applying the known technique of Chen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Chen to the teachings of Blass, Pittenger, and Chen would have yielded predictable results because .

Claims 307–308 are rejected under 35 U.S.C. 103 as being unpatentable over Blass et al. (U.S. 2020/0327244) in view of Pittenger (U.S. 2010/0262625), and in further view of Bender (U.S. 20080052291).
Claim 307:  As detailed above, Blass and Pittenger disclose the elements of claim 61.  Although Blass discloses access permissions associated with types of data in a particular table (See paragraph 99), Blass and Pittenger do not expressly disclose the remaining elements of claim 307.
Bender discloses wherein the first customized access permission further regulates access based on a type of table (See paragraph 25, wherein type of table entitlements are disclosed).
As disclosed above, Blass discloses a system directed to restricting access to a database, and Pittenger discloses a system directed to fine-granularity access control.  Bender discloses a system directed to managing a relational database using entitlement tables.  Each reference discloses a system directed to controlling access to database tables.  The technique of utilizing a type of table is applicable to the systems of Blass and Pittenger as they each share characteristics and capabilities; namely, they are directed to database access control.

Claim 308:  Blass does not expressly disclose the elements of claim 308.
Pittenger discloses wherein the at least one processor is configured to consolidate in a user interface a common view of information based on user role (See paragraphs 6 and 20, wherein a view interface is disclosed; and see paragraph 29, wherein views are disclosed according to groups/roles).
One of ordinary skill in the art would have recognized that applying the known technique of Pittenger would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 61.  Blass and Pittenger do not expressly disclose the remaining claim elements.
Bender discloses functionality to view information based on table type (See paragraph 25, wherein type of table entitlements are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Bender would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 307.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623